Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142414                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ELIJAH BENNETT, a Minor, by his                                                                         Brian K. Zahra,
  Conservator, EBONIE BENNETT,                                                                                       Justices
               Plaintiff-Appellee,
  v                                                                SC: 142414
                                                                   COA: 291036
                                                                   Wayne CC: 06-635426-NH
  SINAI HOSPITAL OF GREATER DETROIT,
  d/b/a SINAI-GRACE HOSPITAL, and DAVID
  STONE, M.D.,
              Defendants-Appellants,
  and

  LISA CARDWELL, M.D.,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 2, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
           t0919                                                              Clerk